CONCURRING OPINION OP.
QUARLES, J.
I concur in the conclusion reached in this case. I have carefully examined the instructions given by the trial court and find that such instructions were ably given and fully cover all of the points of law to have been considered by the jury and were very fair, and I am of the opinion that no prejudice resulted to the plaintiff, appellant, from any of said instructions. It is well settled in this jurisdiction that where the proximate cause of an injury is in doubt or to be inferred from one or more different state of facts, the question of proximate cause is one for the jury and not for the court. Under this rule the trial court properly submitted to the jury the question of proximate cause. As shown by the evidence in the case, the accident might have been caused by one or more conditions and might not have been caused by any act on the part of the defendant but by negligence on the part of the plaintiff and his fellow workmen. The question having been- fairly left to the jury, and the jury having found in favor of the defendant, and therefore finding that the proximate cause of the injury was not traceable to any neglect of the defendant, the verdict of the jury should not be disturbed. To set the verdict aside and grant a new trial is not in harmony with the rule announced in Robinson v. H. R. T. & L. Co., 20 Haw. 426, *90and in Ward v. I. I. S. N. Co., 22 Haw. 66 and 488, and under the established rule of those cases the verdict was erroneously set aside. While a large discretion is vested in trial courts in the matter of granting new trials, yet where there is evidence supporting the verdict and no prejudicial error of law committed during the trial it is an abuse of discretion to set the verdict aside, although the trial judge may be firmly convinced that under the law and the evidence the jury should have arrived at a different verdict from that returned. Personally I feel that if I had been a member of the jury I would have felt that it was my duty, under the court’s instructions and the evidence in the case to have returned a verdict in favor of the plaintiff, but, the case being fairly submitted to the jury, upon evidence more or less conflicting, and the question of proximate cause having been submitted to it, I am of the opinion that the verdict should stand. I will quote the closing sentence in instruction No. 2, given by the court to the jury, as follows: “But if it (the wall upon which plaintiff was working) became unsafe subsequent to that time (the time plaintiff commenced work on the wall) on account of the acts of the plaintiff, or the plaintiff and his co-employees, it would not fall within the rule requiring the master to furnish a safe place to work.” This and other instructions informed the jury that the plaintiff could not recover if the accident resulted from his own negligence or that of his fellow employees, and under my view of the evidence, which covers nearly four hundred typewritten pages, the jury could-have found from the evidence that the accident resulted from negligence of plaintiff and his fellow workmen or could have found that the accident resulted from the negligence of the defendant. Under this state- of facts the verdict is binding upon the court and should not be disturbed.